DETAILED ACTION
	Response to Amendment
 The amendment filed on 01/23/2021 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. Claims 7-8 are withdrawn. This Action is made FINAL.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Pub. 20080310736 A1) in view of Ozog (US Pat. 10027726 B1).

	For claim 1, Chattopadhyay discloses (Figs. 1-11) an assembly (1012), comprising: 
at least one processor; 
at least one imager (1036) configured to communicate with the processor [0067]; 
the processor being programmed (1016/1024) with instructions executable by the processor to: 

and 
responsive to determining that the first photograph is a substantial duplicate of the at least one earlier photograph (deleting the duplicate photograph. Note: all the steps can be automated, by neutral network) [0055, 0034-38],
present on the assembly at least one user interface (UI) the UI comprising: 
at least a first image representing the first photograph [0033, 0035-36, 0020]; and at least a second image representing the earlier photograph [0033, 0035-36, 0020];
	But Chattopadhyay doesn’t explicitly teach the following limitations taught by Ozog.
Ozog discloses (Figs. 1-31) a first selector selectable to save both of the first and earlier photographs (Figs. 20, 21, 31J, 31N, a selecting mean for selecting multiple images) (col. 2 lines 3-47, col. 13 lines 32-50, col. 16 lines 3-22, col. 54 lines 50-65); and 
at least a second selector selectable to allow a user to select which of the first and earlier photographs to keep (Figs. 20, 21, 31J, 31N, a selecting mean for saving the selected multiple images) (col. 54 lines 50-65, col. 2 lines 3-47, col. 13 lines 32-50, col. 16 lines 3-22). 
and at least a third selector selectable to delete both photographs, or to cause the processor to automatically delete the at least one earlier photograph or the first photograph as set by the manufacturer or as modified by the user (col. 62 lines 50-65; a function/means for selecting previous photographs to be deleted).
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chattopadhyay and Ozog to ensure the right or relevant images can be stored, thus, improve image functions for the user.

	present on at least one computer display (1040) at least one user interface (UI) comprising: 
	at least a first image representing a first photograph [0035, 0020]; and 
	at least a second image representing a second photograph taken prior to the first photograph and determined to be a potential duplicate of the first photograph, input to save or delete one or both of the first and second photographs being receivable from the UI by the at least one processor [0034-38].
	But Chattopadhyay doesn’t explicitly teach the following limitations taught by Ozog.
Ozog discloses (Figs. 1-31) the UI comprising: 
a first selector selectable to save both of the first and second photographs (Figs. 20, 21, 31J, 31N, a selecting mean for selecting multiple images) (col. 2 lines 3-47, col. 13 lines 32-50, col. 16 lines 3-22, col. 54 lines 50-65);
at least a second selector selectable to allow a user to select which of the first and second photos to keep, input being receivable from the UI by the at least one processor (Figs. 20, 21, 31J, 31N, a selecting mean for saving the selected multiple images) (col. 54 lines 50-65, col. 2 lines 3-47, col. 13 lines 32-50, col. 16 lines 3-22).
the second selector being selectable to keep or delete only photos selected by the user by touching the images of the photos (col. 62 lines 50-65; a function/means for selecting previous photographs to be deleted).
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	For claim 20, Chattopadhyay discloses (Figs. 1-11) a method, comprising: 
	receiving a first photograph [0033, 0035-36, 0020]; 
	determining whether the first photograph is a substantial duplicate of the at least one earlier photograph (deleting the duplicate photograph. Note: all the steps can be automated, by neutral network) [0055, 0034-38]; 
	But Chattopadhyay doesn’t explicitly teach the following limitations taught by Ozog.
Ozog discloses (Figs. 1-31)
and 1168-935AM4CASE NO. 201805927.01PATENT Serial No.: 16/114,672Filed: August 28, 2018 Page 7 presenting at least one user interface (UI) comprising:
 a first selector selectable to save both of the first and earlier photographs (Figs. 20, 21, 31J, 31N, a selecting mean for selecting multiple images) (col. 2 lines 3-47, col. 13 lines 32-50, col. 16 lines 3-22, col. 54 lines 50-65); 
at least a second selector selectable to allow a user to select which of the first and earlier photographs to keep (Figs. 20, 21, 31J, 31N, a selecting mean for saving the selected multiple images) (col. 54 lines 50-65, col. 2 lines 3-47, col. 13 lines 32-50, col. 16 lines 3-22); and 
at least a third selector selectable to delete both photographs, or to cause the processor to automatically delete the at least one earlier photograph or the first photograph as set by the manufacturer or as modified by the user (col. 62 lines 50-65; a function/means for selecting previous photographs to be deleted).
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	For claim 3, Chattopadhyay discloses (Figs. 1-11) compare, on a pixel-by-pixel basis, the first photograph to at least one earlier photograph to determine whether the first photograph is a substantial duplicate of the at least one earlier photograph [0020, 0028, 0039].

	For claim 4, Chattopadhyay, as modified by Ozog, Ozog further discloses the third selector is selectable to delete both photographs (col. 62 lines 50-65; a function/means for selecting previous photographs to be deleted). See motivation to combine the references from the above. 

	For claim 5, Chattopadhyay, as modified by Ozog, discloses the third selector is selectable to cause the processor to automatically delete the at least one earlier photograph as set by the manufacturer or as modified by the user (deleting the duplicate photograph. Note: all the steps can be automated, by neutral network) [0055, 0034-38].
 
For claim 6, Chattopadhyay, as modified by Ozog, discloses the third selector is selectable to cause the processor to automatically delete the first photograph as set by the manufacturer or as modified by the user (deleting the duplicate photograph. Note: all the steps can be automated, by neutral network) [0055, 0034-38].



	For claim 16, Chattopadhyay discloses (Figs. 1-11) responsive to determining that the first photograph is a substantial duplicate of the at least one earlier photograph perform at least one of the following: 
	present on the assembly the at least one UI indicating that the first photograph is a substantial duplicate of the at least one earlier photograph [0034-38].

	For claim 19, Chattopadhyay, as modified by Ozog, Ozog further discloses wherein the second selector is selectable to delete only photos selected by the user by touching the images of the photos (col. 62 lines 50-65; a function/means for selecting previous photographs to be deleted). See motivation to combine the references from the above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Pub. 20080310736 A1) in view of Ozog (US Pat. 10027726 B1) in further view of Balasubramanian et al.  (US Pat. 9892538 B2).

	For claim 2, Chattopadhyay discloses all limitation this claim depends on.
	But Chattopadhyay doesn’t explicitly teach the following limitation taught by Balasubramanian.
Balasubramanian discloses (Fig. 4) the instructions are executable to: select the at least one earlier photograph based on the at least one earlier photograph having been generated within a time period prior to generation of the first photograph, and not select earlier photographs for 
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chattopadhyay and Balasubramanian to ensure the right or relevant images can be used for processing, thus, improve system function.

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Pub. 20080310736 A1) in view of Ozog (US Pat. 10027726 B1) in further view of Nozaki et al.  (US Pat. 8170314 B2).

	For claim 9, Chattopadhyay discloses all limitation this claim depends on.
	But Chattopadhyay doesn’t explicitly teach the following limitation taught by Nozaki.
	Nozaki discloses (Figs. 9-13) identify a subset of pixels in the first photograph (Col. 19-Col. 20, claim 1); and 
	compare only the subset to the at least earlier photograph and not compare pixels in the first image outside the subset to the at least earlier photograph (comparing selected regions of the pixels in the two images, not outside of the selection, e.g. Center region) (Col. 19-Col. 20, claim 1).
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chattopadhyay and Nozaki to ensure the image can be properly process, in order to enhance image quality. 

	For claim 10, Chattopadhyay as modified by Nozaki. Nozaki further discloses the subset is identified based at least in part on corresponding to an image of a human face (Fig. 1, shows a person, thus, image of human face can also be taken.) (Col. 19-Col. 20, claim 1). See motivation to combine the reference from the above.

	For claim 12, Chattopadhyay as modified by Nozaki. Nozaki further discloses the subset is identified based at least in part on being center-most pixels in the first photograph (comparing selected regions of the pixels in the two images, not outside of the selection, e.g. Center region) (Col. 19-Col. 20, claim 1). See motivation to combine the references from the above.

	For claim 13, Chattopadhyay as modified by Nozaki. Nozaki further discloses the subset is identified based at least in part on being pixels that are in-focus (comparing selected regions of the pixels in the two images, not outside of the selection, e.g. Center region) (Col. 19-Col. 20, claim 1). See motivation to combine the references from the above.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Pub. 20080310736 A1) in view of Ozog (US Pat. 10027726 B1) in further view of Nozaki et al.  (US Pat. 8170314 B2) in further view of Yang et al. (US Pub. 20150269456 A1).

	For claim 11, Chattopadhyay, as modified by Nozaki, discloses all limitation this claim depends on.

Yang discloses (Figs. 4 and 12) the subset is identified based at least in part on having a histogram (distribution) satisfying a criterion (steps 430-470) [0075, 0215-0215, 0089].
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chattopadhyay, Nozaki, and Yang to ensure optimal calculation for various image data, thus, enhance image processing. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Pub. 20080310736 A1) in view of Ozog (US Pat. 10027726 B1) in further view of Miyazaki et al.  (US Pat. 7801730 B1).

	For claim 15, Chattopadhyay discloses all limitation this claim depends on.
Chattopadhyay further discloses the UI indicates that the first photograph is a substantial duplicate of the at least one earlier photograph [0034-38].
But Chattopadhyay doesn’t explicitly teach indicating a duplicate via audio, or speech. 
However, Miyazaki the UI audibly indicates a substantial duplicate to a user (Col. 11. Lines 5-15, Col 12. Lines 61-67).
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chattopadhyay and Miyazaki to ensure the image can be properly process efficiently by enhancing user awareness of pending issues. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Pub. 20080310736 A1) in view of Ozog et al.  (US Pat. 10027726 B1) in further view of Balasubramanian et al.  (US Pat. 9892538 B2).
	For claim 18, Chattopadhyay discloses all limitation this claim depends on.
	But Chattopadhyay doesn’t explicitly teach the following limitation taught by Balasubramanian.
Balasubramanian discloses (Fig. 4) the second photograph is selected based at least in part as having been taken within a period prior to taking the first photograph, such that the second photograph is not presented responsive to being taken outside the period (Col. 9 line 56 – Col. 10 line 14).
Since, all are analogous arts addressing image processing; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chattopadhyay, Ozog, and Balasubramanian to ensure the right or relevant images can be used for processing, thus, improve system function.

Response to Arguments
Applicant's arguments filed 01/23/2021 have been fully considered but they are not persuasive. 
With regards to the argument for the limitation “…receive a first photograph from the imager…, at least a first image representing the first photograph; at least a second image representing the earlier photograph”, the Examiner again asserts that Chattopadhyay discloses “… store digital photographs or other images taken with a digital camera.…” [0033], “… nature of digital photography allows the subject disclosure to capture a near perfect time-release image progression of the blooming flower. A first image can be taken to initiate the progression. The image can be of the flower, with no petals or color appearing, motionless. The digital camera records this first image into memory as a photograph.… Each frame can be analyzed for differences by the comparison component 112, and if and when the threshold difference arises, that frame is taken as the next photograph and recorded in memory, and used against which to compare other frames. Suppose the flower begins to bloom, triggering a second photograph, and the process repeats.” [0036].

	With regards to the argument for the limitation “… a first selector selectable to save both of the first and earlier photographs…” the Examiner resserts that Ozog discloses, on Figs. 20, 21, 31J, and 31N, a selecting mean for selecting multiple images. “… receive, utilizing the input mechanism of the device, a user input in connection with at least one of the indicia including at least a portion of a first image including a first face; after receiving the user input in connection with the at least one indicia, display, utilizing the screen of the device, a first set of images each including the first face that has been recognized in at least one of a plurality of images accessible via the device; …receive, utilizing the input mechanism of the device, a user input in connection with at least one of the second set of images; and after receiving the user input in connection with at least one of the second set of images, cause one or more of the second set of images to be shared…” (col. 2 lines 3-47).  Also see col. 13 lines 32-50, col. 16 lines 3-22, and col. 54 lines 50-65 for more details.

With regards to the argument for the limitation “…at least a second selector selectable to allow a user to select which of the first and earlier photographs to keep …”, the Examiner again a photo may be selected from gallery app interface 7156 and a photo interface 7158 may be displayed. Additionally, a save option may be selected from confirm identified faces interface 7154, and a photo interface 7158 may be displayed.…”’  “…after confirming the identified faces, the save option may be selected…” (col. 54 lines 50-65, col. 2 lines 3-47, col. 13 lines 32-50, col. 16 lines 3-22). 
	
With regards to the argument for the limitation “…at least a third selector selectable to delete both photographs, or to cause the processor to automatically delete the at least one earlier photograph or the first photograph as set by the manufacturer or as modified by the user…” the Examiner reasserts that Ozog discloses, on Figs. 20, 21, 31J, and 31N, a function/means for selecting previous photographs to be deleted. See col. 62 lines 50-65.

	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642